DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims:  Claims 1-3, 16-29, 42-44 are currently pending.
Priority:  This application is a 371 of PCT/US2018/063676 12/03/2018
PCT/US2018/063676 has PRO 62/594,223 12/04/2017.
IDS:  The IDS dated 9/8/2020 and 5/19/2020 were considered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 17, 19, 20, 24-27 are rejected under 35 U.S.C. 102(a)(a) as being anticipated Harkin et al. (US20160002732).
Regarding claim 1, Harkin teaches A method of processing omics data of a cancer tissue (claim 1-9; [0049]: “expression signature is derived from a tissue sample set comprising one type of cancer tissue”), the method comprising: 
obtaining transcriptomic data of the cancer tissue, wherein the transcriptornics data is associated with protein expression level of a plurality of proteins in the cancer tissue, and wherein the plurality of proteins is associated with a phenotype of the cancer tissue ([0014]: “Disclosed are methods of using a collection of biomarkers expressed in cancer such that when some or all of the transcripts are under-expressed, they identify a subtype of cancer that has an up-regulation or down-regulation in molecular signaling relating to angiogenesis.”; [0048]: “The expression profiles from the sample set are then analyzed using a mathematical model. Different mathematical models may be applied and include, but are not limited to, … machine learning (Schölkopf et al. Learning with Kernels, MIT Press, Cambridge 2002, Bishop, Neural Networks for Pattern Recognition, Clarendon Press, Oxford 1995) … . The mathematical model identifies one or more biomarkers expressed in the sample set that are most predictive of a given disease phenotype.”; [0071]: “In certain exemplary embodiments, the biomarker is an RNA transcript”); 
stratifying the transcriptomics data into a subgroup of data, and clustering the subgroup of data (Fig. 11, [0033]: “hierarchical agglomerative clustering analysis of the most variable genes across 51 ER negative samples (FIG. 11A) of a breast cancer sample set and the most variable genes across 56 ER positive samples of a breast cancer sample set (FIG. 11B)”; [0053]: “Another application of the expression signatures disclosed herein is the stratification of response to, and selection of patients for therapeutic drug classes that encompass anti-angiogenic therapies. By examining the expression of a collection of the identified biomarkers in a tumor, it is possible to determine which therapeutic agent or combination of agents will be most likely to reduce the growth rate of a cancer.”); and 
subjecting the clustered subgroup of data to recursive feature elimination to obtain reduced transcriptomic data ([0241]: “feature elimination methods were adopted: (i) Recursive Feature Elimination (RFE) which is an iterative procedure removing a fraction of the lowest-ranked features at each iteration; stopping when only a minimum number of features remain”).
Regarding claims 2-3 depending from claim 1, Harkin teaches wherein the cancer sample is a breast cancer sample, and in which the plurality of proteins includes at least one of an estrogen receptor, a progesterone receptor, and HER2 and wherein the plurality of proteins includes at least one of a DNA repair protein, a cell cycle protein, and a protein encoded by a cancer driver gene ([0033]: “the most variable genes across 56 ER positive samples of a breast cancer sample set”). 
Regarding claim 17 depending from claim 1, wherein the step of stratifying uses a cutoff value that is optimized for a ratio between true positive and false negative, Harkin teaches optimizing of the classification of the data to calculate the true positive and false negatives ([0092]: “the true positive and false positive rates for the data are calculated”).
Regarding claim 19 depending from claim 1, wherein the step of clustering uses between 3 and 10 clusters, Harkin teaches multiple clusters, for example in Figure 11 (Fig. 11, [0033]: “hierarchical agglomerative clustering analysis of the most variable genes across 51 ER negative samples (FIG. 11A) of a breast cancer sample set and the most variable genes across 56 ER positive samples of a breast cancer sample set (FIG. 11B)”).
Regarding claim 20 depending from claim 1, wherein the recursive feature elimination is repeated at least once, Harkin teaches recursive feature elimination is iterative and performed more than once ([0241]: “feature elimination methods were adopted: (i) Recursive Feature Elimination (RFE) which is an iterative procedure removing a fraction of the lowest-ranked features at each iteration; stopping when only a minimum number of features remain”).
Regarding claim 24 depending from claim 1, further comprising a step of associating the reduced transcriptomic data to at least one of a drug response, overall survival, disease free survival, and progression free survival, Harkin teaches drug response (claim 1: “classifying the subject as responsive or non-responsive to the anti-angiogenic therapeutic agent based on whether the sample expression score is above or below the threshold expression score”).
Regarding claim 25 depending from claim 1, further comprising a step of using the reduced transcriptomic data as input for a pathway analysis, Harkin teaches using the data for studying pathways of interest ([0190]: “identifying the biological process or biological pathway for each cluster of biomarkers; selecting the cluster corresponding to the biological processes or biological pathways of interest”).
Regarding claim 26 depending from claim 24, further comprising a step of determining a treatment regimen based on at least one of the drug response, the overall survival, the disease free survival, and the progression free survival, Harkin teaches selecting treatment ([0021]: “This invention also relates to guiding effective treatment of patients. Further, methods relating to selection of patient treatment regimens”).
Regarding claim 27 depending from claim 26, further comprising treating a patient having the cancer tissue with a cancer treatment in the treatment regimen in a dose and a schedule sufficient to treat the cancer tissue, Harkin teaches administration of the treatment ([0169]: “In some embodiments, the kits may also contain the specific anti-angiogenic therapeutic agent to be administered in the event that the test predicts responsiveness.”).
Thus, the claims are anticipated.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 16-29, 42-44 are rejected under 35 U.S.C. 103 as being unpatentable over Harkin et al. (US20160002732) in view of Pietenpol et al. (US20140303133).
Harkin teaches as detailed in the 35 USC 102 rejection of claims supra and is incorporated herein.  As detailed by the teachings of Harkin and Pietenpol, the level of skill is very high such that one of ordinary skill in the art would readily consider applying known data processing techniques on transcriptomic data derived from biological samples and arrive at the claimed invention with a reasonable expectation of success, thus claims 1-3, 17, 19, 20, 24-27 are also rendered obvious.
Regarding claim 16 depending from claim 1, wherein the transcriptomic data is RNAseq data, although Harkin teaches the analysis of RNA transcripts does not specifically teach RNAseq.  However, RNA-seq was well-known in the art and used in related techniques as taught by Pietenpol for methods of identifying triple negative breast cancer in an individual using RNAseq (claim 1, [0144], [0161]) which one of ordinary skill in the art would have reasonably considered and arrive at the claimed invention.
Regarding claim 18 depending from claim 1, wherein the derived phenotype of the cancer tissue is TNBC, Harkin teaches breast cancer ([0033]: “the most variable genes across 56 ER positive samples of a breast cancer sample set”) but does not specifically teach TNBC.  However, Pietenpol teaches methods of identifying triple negative breast cancer in an individual using transcriptomic data (claim 1: “determining expression of one or more genes in one or more TNBC cells of the individual”, [0144], [0161]) which one of ordinary skill in the art would have reasonably considered in combination with Harkin and arrive at the claimed invention.
Regarding claims 21-23 depending from claim 1, wherein the reduced transcriptomic data are less than 30%, or 10%, or 1% of the transcriptomic data of the cancer tissue, Harkin teaches recursive feature elimination is iterative and performed more than once an continued until a minimum number of features remain ([0241]: “feature elimination methods were adopted: (i) Recursive Feature Elimination (RFE) which is an iterative procedure removing a fraction of the lowest-ranked features at each iteration; stopping when only a minimum number of features remain”) as detailed in Example 1 (Example 1, [0208]-[0242]), but does not specifically teach the less than range of 1%.  However, one of ordinary skill in the art would reasonably consider Harkin’s teaching of reducing/eliminating the features/data to a minimum as applied to the cancer tissue transcriptomic data and arrive at the claimed invention.
Regarding claims 28, 29, 42, and 43, to a system and non-transient computer readable medium with the for performing the method of claims 1-3, Harkin teaches the method of claims 1-3 and describes such software ([0172]: “The kits featured herein can also contain software necessary to infer a patient's likelihood of having a positive response to a specific therapeutic agent from the gene product marker expression”), but does not specifically describe a system or computer readable medium.  However, one of ordinary skill in the art would have readily considered a computer system for performing the numerical calculations as well as the corresponding computer readable medium and arrive at the claimed invention with a reasonable expectation of success.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2, 29, 43 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
Claims 2, 29, and 43 refer to “the cancer sample” which lacks an antecedent basis which one of ordinary skill in the art would find ambiguous.  
Conclusion
The claims are not in condition for allowance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H HAVLIN whose telephone number is (571)272-9066.  The examiner can normally be reached on 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT H HAVLIN/Primary Examiner, Art Unit 1639                                                                                                                                                                                                        September 27, 2022 06:23 pm